Citation Nr: 0705264	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet with 
valgus heels.

2.  Entitlement to service connection for flat feet with 
valgus heels.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The January 1975 rating decision denying service 
connection for flat feet with valgus heels was not timely 
appealed. 

2.  Findings from an April 2005 compensation and pension 
(C&P) examination constitute new and material evidence.

3.  The veteran had a mild hallux valgus condition in both 
feet at the time of his entry into service.

4.  There is competent medical evidence that the veteran's 
pre-service bilateral foot condition was aggravated by 
military service.


CONCLUSIONS OF LAW

1.  The January 1975 rating decision denying service 
connection for flat feet with valgus heels is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for flat feet 
with valgus heels has been received.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's preexisting flat feet with valgus heels 
were aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

In August 1974 the veteran filed a claim for service 
connection for pes planus.  In a rating decision dated in 
January 1975 the RO denied service connection for flat feet 
with valgus heels on the grounds that this condition 
preexisted service and was not aggravated beyond normal 
progression.  A timely appeal from this determination was not 
made, and the decision became final. 

In September 2003 the veteran requested that his claim be 
reopened.  In April 2005 the veteran was accorded a C&P 
examination.  Evidence ascertained by this examination is new 
since it was not of record at the time of the RO's January 
1975 decision.  It is also material because it relates to 
facts necessary to substantiate the claim.  The veteran's 
claim for service connection for flat feet with valgus heels 
must therefore be reopened.

II.  Service connection for flat feet with valgus heels

Having reopened the claim based on new and material evidence, 
the Board has jurisdiction to review the underlying service 
connection claim de novo, based on the whole record.  It 
concludes that the record presents evidence sufficient to 
grant service connection for flat feet with valgus heels. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1110; 38 C.F.R. §§ 
3.303, 3.304.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

During a September 2006 Board hearing the veteran testified 
that he had flat feet when he went into service, but that he 
had no problems with inflammation or anything else.  He 
testified that his problems began after his entry into 
service when he was required to wear combat boots on a 
regular basis, including during strenuous exercises. 

Service medical records show that the veteran indeed had a 
"mild hallux valgus" condition that preexisted his entry 
into service.  Even so, he was cleared for service on the 
grounds that the condition "should not interfere with 
wearing military shoes."  However, the evidence shows that 
the veteran reported to sick call "on numerous occasions" 
because of foot pain.  

Recent medical evidence, including the April 2005 C&P 
examination and a private podiatry examination done in 
October 2006, confirms that the veteran currently suffers 
from severe pes planus with bilateral hallux valgus 
deformity.  According to the C&P examiner, the veteran's 
current foot disability is due to the natural progress of his 
preexisting condition.  However, the podiatrist advises that 
the veteran's symptoms and pain were "definitely enhanced" 
by his wearing of hard, stiff shoes.  This latter assertion 
is buttressed by April 1974 Medical Board findings.  
According to the Medical Board, the veteran's increased foot 
pain during service was caused by his "spending more time 
standing on his feet."  The Medical Board also noted that 
"attempts at corrective shoes have not helped."  Based on 
the medical evidence of record, and resolving all reasonable 
doubt in favor of the veteran, the veteran's preexisting 
bilateral foot disability was aggravated beyond natural 
progression in service.  Service connection for bilateral 
flat feet with valgus heels is granted.  38 C.F.R. § 3.102.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision. 


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for flat feet 
with valgus heels, the petition to reopen that claim is 
granted.

Service connection for flat feet with valgus heels is 
granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


